                 UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                     STATESVILLE DIVISION
                        5:20-cv-00067-MR

THOMAS DAVID HUGHES,        )
                            )
              Plaintiff,    )
                            )
         vs.                )
                            )                   ORDER
CHRISTOPHER WARD, et al.,   )
                            )
              Defendants.   )
___________________________ )

      THIS MATTER is before the Court on the Plaintiff’s “Motion for

Dismissal,” which the Court construes as a motion for voluntary dismissal

under Rule 41 of the Federal Rules of Civil Procedure.

      Plaintiff filed this action pursuant to 42 U.S.C. § 1983 on May 26, 2020,

against Defendants Christopher Ward and FNU Fox, alleging violations of

his rights under the Fifth, Eighth, and Fourteenth Amendments. [Doc. 1].

Plaintiff’s Complaint survived initial review as to Plaintiff’s Eighth and

Fourteenth Amendment claims but not as to his Fifth Amendment claim.

[Doc. 12]. Defendants answered Plaintiff’s Complaint, and, on November 4,

2020, the Court entered a Pretrial Order and Case Management Plan.

[Docs. 17, 18]. On January 6, 2021, the Court granted Defendants’ motion

to depose Plaintiff. [Docs. 27, 30].



        Case 5:20-cv-00067-MR Document 33 Filed 03/01/21 Page 1 of 2
      Plaintiff now moves to dismiss his Complaint for the reasons stated in

his motion.       [Doc. 32].   Plaintiff also asks the Court grant “the Plaintiff

immunity of payment for the defense’s attorney fee’s [sic]” because “Plaintiff

filed the Complaint to the best of his ability and without malice.” [Id. at 2].

Under Rule 41 of the Federal Rules of Civil Procedure, the Court may

dismiss an action on Plaintiff’s request “on terms that the court considers

proper.”     FED. R. CIV. P. 41(a)(2).     The Court sees no reason to deny

Plaintiff’s motion for voluntary dismissal here and will grant Plaintiff’s motion

without prejudice. The Court will also order that each party bear their own

costs.

                                      ORDER

      IT IS THEREFORE ORDERED that Plaintiff’s motion [Doc. 32] is

GRANTED, and this action is dismissed without prejudice.

      IT IS FURTHER ORDERED that the parties shall bear their own costs

in this action.

      The Clerk is instructed to terminate this action.

      IT IS SO ORDERED.
                                       Signed: March 1, 2021




                                          2

           Case 5:20-cv-00067-MR Document 33 Filed 03/01/21 Page 2 of 2
